Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 8-9 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 8, the terms “a report timer” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
	In claim 9, the terms “determines to not transmit the reception report when the data packets to be reported via the reception report are of low relevance or when the number of data packets not successfully received is below a specific number” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 as being anticipated Deenoo US 20160337916 

1. A user equipment in a mobile communication system, the user equipment comprising: 
processing circuitry, which in operation, determines at least one radio link via which a first base station is to forward data packets to the user equipment, the user equipment being connectable to both the first base station via a first radio link and to a second base station via a second radio link (Deenoo: [0161, 0166, 0175, 0192-0200, 0212, 0219] - The WTRU may perform a data split operation. The WTRU may use a type of a leaky bucket algorithm, where the data rate in terms of bits per second is configured individually for LTE MAC and mmW MAC by the MeNB. The WTRU may choose to send data via LTE carrier (for example, if mmW radio link deteriorates below a defined threshold, or PDDDCH data decoding failure counter exceeds a defined threshold, or if a number of COUT indication is received from mmW PHY within a pre-defined timer is more than threshold, or if number of consecutive NACKs received on the mmW MAC is more than the defined threshold)); and 
a transmitter, which in operation, transmits a radio link selection message to the first base station, the radio link selection message comprising information on the determined at least one radio link for instructing the first base station via which at least one radio link to forward the data packets to the user equipment (Deenoo: [0175, 0192-0200, 0212, 0219] - switch the Rx beam for subsequent data reception; 2) When the topmost Rx-Tx beam pair changes and the new best beam pair has a different mB Tx beam, then the WTRU may trigger a measurement report/L1/L2 indication to the mB using LTE carrier and such a report may include the preferred mB Tx beam ID or an index to the entry Rx-Tx beam pair list that corresponds to the preferred Rx-Tx beam pair). 

2. The user equipment according to claim 1, wherein the first radio link and the second radio link are based on different radio technologies, wherein the first radio link is based on the Long Term Evolution technology of the 3GPP, 3.sup.rd Generation Partnership Project or a new radio technology of the 5.sup.th Generation, 5G, of the 3GPP, and wherein the second radio link is based on the new radio technology of the 5.sup.th Generation, 5G, of the 3GPP (Deenoo: fig. 20-23, 27 [0160]). 

3. The user equipment according to claim 1, wherein the processing circuitry, when in operation, measures parameters of the first radio link and/or the second radio link and compares the measured parameters with a threshold value, and the processing circuitry, when in operation, determines to transmit a radio link selection message based on the result of the comparison; and/or the processing circuitry, when in operation, measures parameters of the first radio link and/or the second radio link and compares the measured parameters with previously measured parameters, and the processing circuitry, when in operation, determines to transmit a radio link selection message based on the result of the comparison; and wherein the parameters of the first radio link and of the second radio link comprise at least one of the following parameters: reference signal received power, RSRP; reference signal received quality, RSRQ; and Signal to Noise ratio, SNR (Deenoo: [0192, 0196, 0198, 0210]). 
4. The user equipment according to claim 1, wherein the transmitter, when in operation, transmits the radio link selection message within a Medium Access Control, MAC, Control Element (Deenoo: [0167]). 

5. The user equipment according to claim 1, wherein the processing circuitry, when in operation, determines that the first base station is to forward data packets either: via the first radio link only; or via the second radio link only; or via both the first radio link and the second radio link; wherein in case the processing circuitry determined that the first base station is to forward data packets via both the first radio link and the second radio link; the processing circuitry, when in operation, further determines a ratio between data packets to be forwarded via the first radio link and via the second radio link, the ratio being included in the radio link selection message; or the (Deenoo: [0175, 0192-0200, 0212, 0219]). 

6. The user equipment according to claim 1, wherein a first radio link identity, assigned to the first radio link, is different from a second radio link identity, assigned to the second radio link, wherein the information comprised in the radio link selection message on the at least one radio link comprises the first radio link identity and/or the second radio link identity; and wherein a receiver of the user equipment, when in operation, receives the first radio link identity and/or the second radio link identity from the first base station (Deenoo: [0166-0167, 0175, 0189, 0192-0200, 0212, 0219]).
 
7. The user equipment according to claim 1, wherein the user equipment is connectable to the first base station and the second base station using a split bearer, split between the first base station and the second base station, wherein a Packet Data Convergence Protocol, PDCP, layer of the user equipment is shared for the split bearer, and the data packets are PDCP protocol data units, PDCP PDUs; or wherein the user equipment is connectable to the first base station and the second base station separately via two bearers station (Deenoo: fig. 21-23 [0160, 0175-0176]).

8. The user equipment according to claim 1, wherein the processing circuitry, when in operation, operates a report timer to control a transmission of a reception report for a series of data packets received from the first base station and the second base station, wherein the report timer is started when a first data packet in the series of data packets is detected as missing, wherein upon (Deenoo: [0160, 0175, 0244]).

9. The user equipment according to claim 8, wherein the processing circuitry, when in operation, further determines to transmit the reception report: when the measured parameters of the first radio link and/or second radio link change by at least a specific amount compared to respective previously measured parameters, and wherein the processing circuitry, when in operation, determines to not transmit the reception report when the data packets to be reported via the reception report are of low relevance or when the number of data packets not successfully received is below a specific number (Deenoo: [0266, 0331] Priority/skip).

10. The user equipment according to claim 8, wherein the transmitter, when in operation, transmits the reception report together with the radio link selection message to the user equipment (Deenoo: fig. 21, 27).

Regarding claims 1-10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-14, where the difference used is a “method” and “base station device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415